Citation Nr: 0013733	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for right eye 
optic neuritis with a scotoma and maculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active duty from September 1989 to February 
1992.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Houston, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a May 1994 rating decision, the RO awarded service 
connection for right eye optic neuritis and assigned a 20 
percent rating, effective February 14, 1994.  The RO 
confirmed that rating in connection with the current claim 
for an increased rating.  Subsequently, in an October 1997 
rating decision, the RO proposed to reduce the veteran's 
disability rating to 10 percent under 38 C.F.R. § 3.105(e) 
(1999).  In February 1998, the RO reduced the disability 
rating to 10 percent, effective May 1, 1998.  However, in a 
September 1999 rating decision, the RO restored the 20 
percent rating.  

In the September 1999 rating decision, the RO also denied 
service connection for vascular migraine headaches, myopia, 
astigmatism and right eye glaucoma secondary to the service-
connected right eye optic neuritis.  The RO notified the 
veteran of these decisions by letter dated September 30, 
1999; the veteran has not appealed.  38 C.F.R. §§ 20.200, 
20.201, 20.302 (1999).  


REMAND

The service medical records show that the veteran was seen on 
multiple occasions in 1993 for viral symptoms.  In October 
1993, neurologic examination was normal except for a Marcus-
Gunn pupil to the right, which reflected optic neuritis.  The 
remaining service medical records show that the veteran 
incurred right optic neuritis associated with a viral 
syndrome.  The only medical deficit shown was reduced visual 
acuity of the right eye.  The veteran had no other historical 
features or clinical features suggestive of other areas of 
central nervous system involvement.  The post-service medical 
evidence also does not show neurologic deficit apart from 
reduced visual acuity secondary to optic neuritis.  

The post-service VA compensation examinations prior to 1999 
do not show that the veteran had right eye visual field loss.  
Visual field testing was not indicated during the May 1994 VA 
examination.  During a Persian Gulf protocol examination in 
November 1994, the veteran stated that he still had loss of 
vision in the central portion of his right visual field only.  
Examination showed that the visual fields were full.  During 
a VA ophthalmology examination in August 1997, the physician 
noted that extraocular movements and visual fields were full.  
However, during the March 1999 VA ophthalmology examination, 
the examiner determined that the there was visual field 
restriction in the right eye; Goldman visual field testing of 
the right eye showed a central scotoma, constriction of the 
visual fields and an enlarged blind spot.  However, the 
examiner did not report the specific degree of concentric 
contraction of the veteran's visual field.  

The Rating Schedule provides that optic neuritis is to be 
rated on the underlying disease, and combined with impairment 
of visual acuity or field loss.  38 C.F.R. § 4.84a, 
Diagnostic Code 6026.  

The Rating Schedule provides that where vision in one eye is 
20/100 (6/30) and 20/40 in the other eye (6/12), a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.  The Rating Schedule provides that where vision in one 
eye is 20/200 (6/60) or 15/200 (4.5/60) and 20/40 in the 
other eye (6/12), a 20 percent evaluation is warranted.  38 
C.F.R. § 4.84a, Diagnostic Code 6077.  Where vision in one 
eye is 15/200 (4.5/60) and vision in the other eye is 20/50, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6076.  

Unilateral concentric contraction of the visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (1999).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2) (1999).  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22\1/2\ degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not  less than 2 
recordings, and when possible, 3 will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5 degrees.  This 
type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma.  38 C.F.R. § 4.76 (1999).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields.  The degrees lost are 
then added together to determine total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (1999).  

In the present case, the medical evidence is inadequate for 
rating purposes because it does not specify the degree of 
visual field loss in the veteran's the right eye.  Since the 
veteran could be entitled to a higher rating depending on the 
degree of unilateral concentric contraction of the visual 
field of the right eye, the Board is of the opinion that the 
current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990)




Under these circumstances, the case is remanded to the RO for 
the following action: 

1.  The RO should ensure that all records 
of VA and private treatment and 
evaluation of the veteran's right eye 
optic neuritis with a scotoma and 
maculopathy to date are associated with 
the claims file.  With his consent, the 
RO should obtain any identified records.  

2.  The veteran should be afforded a VA 
ophthalmology examination to ascertain 
the impairment due to the right eye optic 
neuritis with a scotoma and maculopathy.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The physician 
must specify the best corrected visual 
acuity of the right eye as well as the 
degree of concentric contraction of the 
visual field of the right eye.  The usual 
perimetric methods will be employed, 
using a standard perimeter and 3 
millimeter white test object.  At least 
16 meridians 22\1/2\ degrees apart will 
be charted for each eye.  The charts 
should be made a part of the examination 
report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should re-adjudicate the veteran's 
claim of entitlement to a rating in 
excess of 20 percent for right eye optic 
neuritis with a scotoma and maculopathy.  
If any benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
 
